DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
 
This action is responsive to the amendment filed on 11/07/2022. Claims 1-5 and 7-21 are pending in this application. Claim 1, 9 and 14 have been amended. Claim 6 has been cancelled. Claim 21 is added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (2011/0005265, previously cited and applied) in view of Sosa (2018/0310589).
Regarding claim 9, Edwards discloses a portable beverage cooler device, comprising: 
a basin (12) comprising waterproof walling (the side wall of the basin) extending from a waterproof floor (the interior bottom surface of the basin; it is understood to one having ordinary skill in the art that the basin is waterproof in order to prevent leakage of the cooling medium), the walling and the floor defining an interior volume (the space of the basin 12) fillable with certain vertical inches of cooling fluid (see figures 1-3), wherein: 
an interior surface of the walling and the floor defines at least the interior volume fillable with certain vertical inches of cooling fluid (cooling medium) and is devoid of any holes therethrough (see figures 1-3), and an exterior surface of the basin (12) comprises a first interface (the exterior bottom surface of the basin 12; see figure 2); and 
a power section (the base 14) comprising a second interface (the exterior surface of the base 14) in physical communication with the first interface (the exterior bottom surface of the basin 12) to transfer force into the first interface (the exterior bottom surface of the basin 12) in a plane without restricting separation of the basin (12) from the power section (14) in a direction normal to the horizonal plane (see figure 2), the power section (14), when activated, providing movement to the basin (12; paragraph [0028]; see figures 1-3).
 Though Edwards does not explicitly disclose the basin is fillable with the claimed at least five vertical inches of cooling fluid, Edwards discloses the basin defining an interior volume fillable with certain vertical inches of fluid therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed at least five vertical inches of cooling fluid is just a matter of obvious ranges which can be achieved through optimization of ranges (see MPEP 2144.05 section II-A). 
However, Edwards fails to disclose the basin is configured such that the movement of the basin provides movement to the cooling fluid and one or more beverage containers when the at least five vertical inches of fluid and the at least one or more beverage containers are present to prevent crystallization of fluid in the at least one or more beverage containers during supercooling of that fluid with the cooling fluid.
Sosa teaches an apparatus for maintaining beverage in individual containers in a semi-frozen state comprising an upper insulated basin (58) is configured such that the alternative rotation (paragraph [0028]; see figures 5-6) of the upper insulated basin (58) is transferred to the plurality of beverage containers (36) in a manner to prevent crystallization of fluid in the plurality of beverage containers and the cooling fluid during supercooling (semi-frozen state implies existence of the supercooling) of that fluid with the cooling fluid (paragraph [0009]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Edwards to incorporate the claimed crystallization prevention of fluid in the beverage containers as taught by Sosa in order to prevent the solidification of the beverage fluid.

Claims 1-5, 10-11, 14-16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Roberts et al. (20170055761).
Regarding claim 1, Edwards discloses a system for cooling beverages, comprising: 
an upper insulated basin (the container 12; the container 12 is preferably made of plastic which provides insulation) having a floor (the interior bottom surface of the basin 12) and a side surface (the side surface of the basin 12; see figure 1), the upper insulated basin further comprising an interior volume (the interior space of the container 12) sized to allow placement of cooling fluid (the cooling medium) and a plurality of beverage containers (the beverage cans; abstract; see figures 1-3); 
a separator device (the collets 72 and 74) sized to restrain the plurality of beverage containers (the beverage cans) such that during agitation, each of the plurality of beverage containers (the beverage cans) does not impact any other of the plurality of beverage containers (the beverage cans; the beverage container turntables 62 and 68 and the collects 72 and 74 hold the beverage cans separately; see figure 1) or the side surface of the upper insulated basin (the side surface of the container 12; see figure 1) and allows for cooling fluid (cooling medium) to contact an exterior surface (the exterior surface) of each of the plurality of beverage containers (the beverage cans); and 
an agitation section (the base 14 which includes motor 42 and gear mechanism 44; paragraph [0028]) placeable in physical communication with the upper insulated basin (the container 12; see figure 3), the agitation section (14) imparting, when activated, an force into the upper insulated basin (12) to cause the upper insulated basin to rotate motion in relation to the agitation section (the base 14; paragraph [0018]; see figures 1-3).
However, Edwards fails to disclose the agitation section imparting, when activated, an alternating force into the upper insulated basin to cause the upper insulated basin to alternately rotate with counterclockwise and clockwise motion in relation to the agitation section, the upper insulated basin is configured such that the alternative rotation of the upper insulated basin is transferred to both the cooling fluid and the plurality of beverage containers in a manner to prevent crystallization of fluid in the plurality of beverage containers and the cooling fluid during supercooling of that fluid with the cooling fluid.
Roberts teaches a system for agitation for liquid food comprising agitation section (motor) imparting, when activated, to cause an alternately rotate with counterclockwise and clockwise motion (paragraph [0225]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Edwards to incorporate the claimed counterclockwise and clockwise motor as taught by Roberts in order to improve heat transfer rate between the beverage and cooling medium.
Sosa teaches an apparatus for maintaining beverage in individual containers in a semi-frozen state comprising an upper insulated basin (58) is configured such that the alternative rotation (paragraph [0028]; see figures 5-6) of the upper insulated basin (58) is transferred to the plurality of beverage containers (36) in a manner to prevent crystallization of fluid in the plurality of beverage containers and the cooling fluid during supercooling (semi-frozen state implies existence of the supercooling) of that fluid with the cooling fluid (paragraph [0009]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Edwards to incorporate the claimed crystallization prevention of fluid in the beverage containers as taught by Sosa in order to prevent the solidification of the beverage fluid.
Regarding claim 2, Edwards as modified discloses the agitation section (the base 14) comprises an electric motor (42) in rotatable communication with the upper insulated basin (the container 12), said rotatable communication including counterclockwise and clockwise motion (paragraph [0225], Roberts).
Regarding claim 3, Edwards discloses the floor of the upper insulated basin (12) further comprises a plurality of recesses (turntables 62 and 68) sized to fit a lower portion of each of the plurality of beverage containers (beverage cans; abstract); and 
wherein the separator device (collets 72 and 74) further comprises a plurality of individual sections (72 and 74) for each of the plurality of beverage containers (beverage cans) and is securable such that the plurality of recesses (62 and 68) is vertically aligned with the plurality of individual sections (72 and 74; see figures 1-3).
Regarding claim 4, Edwards discloses the agitation section (the base 14) and the upper insulated basin (12) are in physical communication by a removable connection (the shaft and gear) that imparts the alternating force without restricting separation of the upper insulated basin (12) from the agitation section (14) in a different direction (see figures 1-3).
Regarding claim 5, Edwards discloses the system has an upright orientation such that the upper insulated basin (12) is vertically above the agitation section (14; see figures 1-3); and 
the removable connection comprises: 
one or more extrusions (48 and 50); and 
one or more recesses (the recesses of the base 14 which mate with the extrusions 48 and 50) sized and positioned to mate with each of the one or more extrusions (48 and 50; paragraph [0026]), such that, when the system is in the upright orientation, the recesses and extrusions (48 and 50; see figure 3 and annotated figure below) limit relative horizontal motion between the agitation section (14) and the upper basin (12) to impart the alternating force and do not limit the upper basin (12) from being vertically removed from the agitation section (14; see figure 2).

    PNG
    media_image1.png
    388
    909
    media_image1.png
    Greyscale

Regarding claim 10, Edwards discloses providing movement to the basin (12) comprises: imparting, when activated, a force (the force generated from the motor) into the first interface (the exterior bottom surface of the basin 12) via the second interface (the exterior surface of the base 14) to cause the basin (12) to rotate in relation to the power section (the base 14; paragraph [0028]; see figures 1-3).
However, Edwards fails to disclose an alternating force to cause the basin to alternately rotate with counterclockwise and clockwise motion.
Roberts teaches a system for agitation for liquid food comprising agitation section (motor) imparting, when activated, to cause an alternately rotate with counterclockwise and clockwise motion (paragraph [0225]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Edwards to incorporate the claimed counterclockwise and clockwise motor as taught by Roberts in order to improve heat transfer rate between the beverage and cooling medium.
Regarding claim 11, Edwards as modified discloses the power section (14) comprises an electric motor (42), the electric motor is connected by an arm (46) to a the second interface (the exterior surface of the base 14) by a fixed place connection (38), the fixed place connection made at a position on the section interface (the exterior surface of the base 14) and the arm (46) sized such that circular motion in a single direction by the electric motor (42) results in alternating circular clockwise and counterclockwise motion (paragraph [0225], Roberts) by the second interface (the exterior surface of the base 14; see figures 1-3).
Regarding claim 14, Edwards as modified in detail as in claim 1 above discloses a method of cooling beverages, comprising the steps of: 
filling, at least in part, a basin (12) with cooling fluid (cooling medium) below 32 oF (the temperature of ice water is below 32 oF; paragraph [0006]); 
placing a first beverage container (beverage cans) within the basin (12) such that a surface of the first beverage container (beverage cans) is in contact with the cooling fluid (cooling fluid; paragraph [0018]); and 
agitating the basin (the container 12) with an agitation section (the base 14; see figures 1-3); 
wherein the agitation section (14) comprises an electric motor (42) in rotatable communication with an exterior interface (the exterior bottom surface) of the basin (12; paragraph [0028]), said rotatable communication imparting an alternating force into the exterior interface to cause the basin (12) to alternately rotate with counterclockwise and clockwise motion (paragraph [0025], Roberts), wherein the basin (12) is configured such that the alternative rotation of the basin (12) is transferred to both the cooling fluid (cooling fluid; paragraph [0018]) and the first beverage container (beverage cans) to prevent crystallization of fluid in the first beverage container during supercooling of that fluid with the cooling fluid (paragraphs [0009] and [0028], Sosa).
Regarding claim 15, Edwards as modified discloses the method further comprising the steps of: restraining a plurality of beverage containers (beverage cans) within the basin (12) adjacent to the first beverage containers (first beverage can) such that none of the plurality of beverage containers (the rest of the beverage cans) nor the first beverage containers (the first beverage can) are in contact with any of the other beverage containers (the rest of the beverage cans; the collects 72 and 74 performs the claimed restraining function).
Regarding claim 16, Edwards discloses the plurality of beverage containers (the beverage cans) are restrained by a separator (the collects 72 and 74) comprising circles sized and spaced to allow the cooling fluid (cooling medium) to contact each of the plurality of beverage containers (beverage cans; see figures 1-3).
Regarding claim 18, Edwards discloses the method further comprising the steps of: lowering the temperature of a beverage within the first beverage container (the first beverage cans) to a temperature less than 32 oF (the ice water cools the beverage to less than 32 oF; paragraph [0006]); and 
maintaining the beverage in a fluid state (the cooling medium ice water maintains the beverage in a fluid state since the ice water maintain the fluid less than 32 oF).
Regarding claim 19, Edwards discloses the method further comprising the step of: circulating the cooling fluid (the cooling medium) within the basin (12; the rotation force of the motor circulates the cooling fluid in the basin).
Regarding claim 21, Edwards discloses the plurality of beverage containers (beverage cans) are beer bottles that house beer (paragraph [0029]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Roberts and Sosa as applied to claim 1 above and further in view of Beers (1,652,600, previously cited and applied).
Regarding claim 7, Edwards fails to discloses the separator device comprises eighteen sections and the upper basin comprises eighteen sections sized to fit beverage containers.
While Edwards does not disclose the claimed limitations, Edwards teaches two to four sections, Beers teaches 48 sections. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id. See MPEP § 2144.05.I. The claimed eighteen sections is considered prima facie obvious in view of Edwards teaching two to four sections and Beers teaching 48 sections. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in view of the 48 storage compartments taught by Beers, to modify the system for cooling beverages taught by Edwards to store eighteen beverages as applicant appears to have placed no criticality on the claimed range (see [0019] “In one embodiment, it is sized to hold eighteen beverage containers (e.g., bottles) arranged in three concentric circles with sufficient additional diameter to contain a beverage separator 500”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Roberts and Sosa as applied to claim 1 above and further in view of Drummond (4,899,553, previously cited and applied).
Regarding claim 8, Edwards fails to discloses the system further comprising a physical shock section.
Drummond teaches the system further comprising a physical shock section interpreted per specification as the separator sections are larger than the beverage containers, col 5 line 60 “The rings 36 are joined together at tangent points and may include gripping or holding members such as vanes 36a or inwardly projecting nipples (not shown) or corrugations (not shown) or the like to enhance gripping and holding of the beverage containers.”

    PNG
    media_image2.png
    331
    431
    media_image2.png
    Greyscale

As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the physical shock sections of the beverage holder taught by Drummond into the system for cooling beverages taught by Edwards to improve the grip of the separator on the beverage container, col 5 line 60 “The rings 36 are joined together at tangent points and may include gripping or holding members such as vanes 36a or inwardly projecting nipples (not shown) or corrugations (not shown) or the like to enhance gripping and holding of the beverage containers.”

Claims 12-13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Roberts and Sosa as applied to claims 9 and 14 above and further in view of Marsh (3,054,600, previously cited and applied).
Regarding claim 12, Edwards fails to discloses the alternating clockwise and counterclockwise rotation is between 0.5Hz and 2.0Hz.
Marsh teaches an apparatus (fig 4 and 5) of crankshaft and tie bars that translate rotary motion (from an electric motor) into and oscillating motion (alternating clockwise and counterclockwise) wherein the speed of oscillation is controlled by the relative sizes of reducing pulleys between the motor and the crank mechanism col 2 line 56 “The motor 22 drives the crank mechanism 20 through a set of speed reducing pulleys. A small diameter sheave 56 mounted on the output shaft 58 of the motor is connected to a large diameter sheave 60 by means of the belt 62. The large sheave 60 is mounted on shaft 64 which also carries a small diameter sheave 66. 'The small sheave 66 is drivingly connected to a medium sized sheave 68 by means of belt 70. The sheave 68 is rotatably mounted on the 65outer periphery of the agitator bearing 38.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a specific alternating oscillation speed as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range of the instant application [0031] “In many embodiments, the reciprocation of the rotating head 200 ranges between 0.5-2.0 Hz. This range has been determined through testing to be an adequate range to prevent premature crystallization and limit the agitation of typically carbonated beverages, wherein carbonation can cause the beverage to overly bubble upon opening. The purpose of the rotation of the head is to impart rotational energy on the body of the cooler to cause constant agitation of the cooling material (e.g., ice and water) therein to facilitate even distribution of the fluid within the basin and to keep the beverages circulating to oppose crystallization.” It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Edwards fails to discloses the alternating clockwise and counterclockwise rotation is between 30 degrees and 60 degrees.
Marsh teaches an apparatus (fig 4 and 5) of crankshaft and tie bars that translate rotary motion (from an electric motor) into and oscillating motion (alternating clockwise and counterclockwise) wherein the oscillation is less than a full revolution col 3 line 34 “Parallel alignment of the crank arms and links is considered necessary to permit the desired rotation thereof by the tie bars and parallel alignment of the tie bars is necessary inasmuch as each tie bar is adapted to oscillate about the same line, i.e., a line drawn through the centers of the shafts 18.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a specific alternating oscillation range as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range of the instant application [0031] “In the preferred embodiments, the range of motion of the rotating head 200 is substantially smaller than a full revolution. In a particular embodiments, the range of motion of the rotating head 200 is between 30 and 60 degrees.” It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Edwards discloses the agitation section (14) comprises and electric motor (42) linked to a rotating head (58; see figure 3). 
However, Edwards fails to discloses the counterclockwise and clockwise motion being between 0.5 Hz and 2.0 Hz.
Marsh teaches an apparatus (fig 4 and 5) of crankshaft and tie bars that translate rotary motion (from an electric motor) into and oscillating motion (alternating clockwise and counterclockwise) wherein the speed of oscillation is controlled by the relative sizes of reducing pulleys between the motor and the crank mechanism col 2 line 56 “The motor 22 drives the crank mechanism 20 through a set of speed reducing pulleys. A small diameter sheave 56 mounted on the output shaft 58 of the motor is connected to a large diameter sheave 60 by means of the belt 62. The large sheave 60 is mounted on shaft 64 which also carries a small diameter sheave 66. 'The small sheave 66 is drivingly connected to a medium sized sheave 68 by means of belt 70. The sheave 68 is rotatably mounted on the 65outer periphery of the agitator bearing 38.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a specific alternating oscillation speed as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range of the instant application [0031] “In many embodiments, the reciprocation of the rotating head 200 ranges between 0.5-2.0 Hz. This range has been determined through testing to be an adequate range to prevent premature crystallization and limit the agitation of typically carbonated beverages, wherein carbonation can cause the beverage to overly bubble upon opening. The purpose of the rotation of the head is to impart rotational energy on the body of the cooler to cause constant agitation of the cooling material (e.g., ice and water) therein to facilitate even distribution of the fluid within the basin and to keep the beverages circulating to oppose crystallization.” It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Edwards fails to discloses the clockwise and counterclockwise rotation is between 30 degrees and 60 degrees.
Marsh teaches an apparatus (fig 4 and 5) of crankshaft and tie bars that translate rotary motion (from an electric motor) into and oscillating motion (alternating clockwise and counterclockwise) wherein the oscillation is less than a full revolution col 3 line 34 “Parallel alignment of the crank arms and links is considered necessary to permit the desired rotation thereof by the tie bars and parallel alignment of the tie bars is necessary inasmuch as each tie bar is adapted to oscillate about the same line, i.e., a line drawn through the centers of the shafts 18.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a specific alternating oscillation range as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range of the instant application [0031] “In the preferred embodiments, the range of motion of the rotating head 200 is substantially smaller than a full revolution. In a particular embodiments, the range of motion of the rotating head 200 is between 30 and 60 degrees.” It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments on the Remarks filed on 11/07/2022 with respect to claim(s) 1, 9 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763